                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DUSTIN M. JAMES,

               Plaintiff,

        v.                                          Case No. 3:15-cv-01335-JPG-MAB

 DEBRA HALE, et al.,

               Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED WITH

PREJUDICE.


DATED: April 1, 2019


                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:    s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
